Citation Nr: 0622845	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-03 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

4.  Entitlement to a compensable disability rating for 
hemorrhoids prior to December 12, 2002.

5.  Entitlement to a disability rating in excess of 20 
percent on and after December 12, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to April 
1947 and from July 1952 to September 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In a January 2001 rating decision, the RO denied 
entitlement to a compensable rating for hemorrhoids.  In a 
May 2001 rating decision, the RO denied entitlement to 
service connection for COPD and for hepatitis C.  In an 
August 2002 rating decision, the RO, inter alia, denied 
service connection for a thyroid disorder.

In December 2001, the veteran requested service-connection 
for emphysema.  This is referred to the RO for appropriate 
action.  A claim based on a diagnosis of a new disorder is a 
new claim.  Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 
1996).

In June 2005, the Board remanded the case for additional 
development.  Following a December 12, 2002, VA examination, 
VA's Appeals Management Center (AMC) granted a 20 percent 
rating for hemorrhoids effective from December 12, 2002.  On 
a claim for an original or an increased disability rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy where less than the 
maximum schedular benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (cited in Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Board will therefore consider an 
increased rating for hemorrhoids for the period prior to 
December 12, 2002, only, as the maximum schedular rating has 
been assigned since then.  


FINDINGS OF FACT

1.  Hyperthyroidism arose in the 1990s, many years after 
active military service.

2. There is no competent evidence linking hyperthyroidism to 
active service or to a service-connected disease or 
disability.  

3.  It is at least as likely as not that the veteran was 
exposed to hepatitis C virus during active service.  

4.  Competent medical evidence links hepatitis C to active 
military service.  

5.  There is no competent evidence linking COPD to active 
service or to a service-connected disease or disability.  

6.  During the portion of the appeal period prior to December 
12, 2002, the veteran's hemorrhoids are manifested by 
sporadic bleeding with rectal irritation and itching, 
irreducible hemorrhoids, and secondary anemia.  


CONCLUSIONS OF LAW

1.  A thyroid disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005).

2.  Hepatitis C was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2005).

3.  COPD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1103, 1110, 1111, 1112, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2005).

4.  The criteria for a 20 percent disability rating for 
hemorrhoids are met for that portion of the appeal period 
prior to December 12, 2002.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.321(b), 3.400 
(o) (2), 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7336 
(2005).

5.  The criteria for a disability rating in excess of 20 
percent for hemorrhoids on and after December 12, 2002 are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.114, 
Diagnostic Code 7336 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2005).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA notice letters were 
sent in January and October 2001 and in June and December 
2005.  These documents informed the veteran of what evidence 
is needed to substantiate the claims, what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter at the time of 
the initial adverse decision, which would not normally 
require a remand for compliance.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-20 (2004).  However, the Board did 
remand the case in June 2005.  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the Court 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  In the present 
appeal, because service connection is granted for hepatitis 
C, the RO will issue a rating decision, implementing the 
Board's decision, that assigns both a disability rating and 
an effective date for the grant of service connection for 
hepatitis C.  That rating decision will contain the relevant 
rating criteria for hepatitis C and the relevant criteria for 
assignment of effective dates.  If the veteran is 
dissatisfied with either, he retains the right to appeal the 
decision.  Thus, no unfair prejudice will result from the 
Board's handling of the matter at this time.  




Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. 
§ 3.303(a) (2005).  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at § 3.307 and § 3.309 are accorded special consideration.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as endocrinopathy, including hyperthyroidism, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection also requires competent evidence showing: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran must demonstrate an approximate balance 
of positive and negative evidence in order to prevail.  To 
deny a claim, the Board must find a preponderance of evidence 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Service Connection for a Thyroid Disorder

In this case, no thyroid disorder was shown during either 
period of active service or for over 30 years since active 
service.  None of the medical evidence tends to associate the 
veteran's hyperthyroidism to active service.  In December 
2005, a VA physician reviewed the claims file and examined 
the veteran.  The physician specifically found no basis on 
which to associate a thyroid disorder to active service.  

In May 2005, the veteran testified before the undersigned 
Veterans Law Judge that hyperthyroidism first arose seven to 
eight years earlier.  He testified that he did not know what 
caused it, but felt that perhaps something during active 
service had caused it.  

When the determinative issue involves a question of medical 
diagnosis or causation, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The veteran does not possess any 
specialized training and it is not contended otherwise.  
Thus, any claim he may have made regarding the cause of his 
hyperthyroidism cannot be afforded any weight.  The Board 
concludes that there is no competent evidence linking a 
thyroid disorder to active service or to a service-connected 
disease or disability.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim of service 
connection for a thyroid disorder.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert, supra.  The claim of entitlement 
to service connection for a thyroid disorder is therefore 
denied.  


Service Connection for Hepatitis C  

The veteran's service medical records do not reflect 
complaints or symptoms related to hepatitis C.  Of record, 
there are two favorable medical opinions that tend to 
associate hepatitis C with active service.  There are no 
medical opinions to the contrary.  

In October 2002, Dr. J. Slim, who had provided health care 
for the veteran for five years, ruled out various risk 
factors for hepatitis C and found it to be "as likely as 
not" that the veteran's hepatitis C began during active 
military service.

In December 2005, the veteran underwent a VA compensation 
examination, during which time the he reported that hepatitis 
C was discovered in 1996.  He reported multiple sex partners 
and unprotected sex during active service in Japan.  He also 
reported a blood transfusion in 1954 during a 
hemorrhoidectomy.  The VA physician noted that the service 
medical records do not substantiate the claim of a blood 
transfusion during surgery.  The physician felt certain that 
if documentation of a blood transfusion during active service 
was found, "then the Hepatitis C is related to military 
service."  The doctor also opined, "Causes of his Hepatitis 
C also include his history of multiple partners and 
unprotected sex."  

While no documentation of a blood transfusion during active 
service is of record, the other risk factor associated with 
active service needs no further verification, as the veteran 
is competent to attest to such.  In June 2005, he testified 
obliquely to his exposure to unprotected sex during active 
military service by stating that "the guys got all kinds of 
stuff running around with those women."

While documentation of exposure to hepatitis C through 
unprotected sex during active service is thin, the medical 
opinion obtained during the remand period is fully favorable.  
Because the favorable medical opinion appears to be based on 
reasonably correct facts, it is persuasive.  Resolving any 
remaining doubt in favor of the veteran, the Board finds that 
the evidence is in relative equipoise.  Thus, service 
connection for hepatitis C must be granted.  


Service Connection for COPD  

The veteran's COPD was first shown in or around 1998, 
although the veteran reported a history of shortness of 
breath for many years prior to that.  The veteran testified 
in June 2005 that if his COPD was caused by smoking 
cigarettes, then it was the Army who gave him his first 
cigarettes.  

There is no medical evidence linking COPD to active military 
service.  Upon review of the relevant medical history and 
examination of the veteran in December 2005, a VA physician 
opined that COPD was unrelated to active service.  

The Board finds the above medical opinion to be persuasive, 
as it is based on correct facts.  The Board cannot afford the 
veteran's opinion any weight as he is not shown to be trained 
in a health care field.  Espiritu, supra.  

Additionally, because the service connection claim was filed 
after June 9, 1998, service connection on the basis of a 
tobacco-use disability (COPD claimed to be due to nicotine 
addiction acquired in service) may not be granted unless the 
disability is shown in service or within the presumptive 
period.  38 U.S.C.A. § 1103 (West 2002). 

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for COPD must thus be 
denied on the bases enumerated above.       


Increased Rating for Hemorrhoids

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Service connection for hemorrhoids was granted in May 1991 
and an initial noncompensable rating was assigned effective 
from November 1990.  The noncompensable rating under 
Diagnostic Code 7336 has been continued in various rating 
decisions since that time.    

Under Diagnostic Code 7336, mild or moderate internal or 
external hemorrhoids warrant a noncompensable rating.  Where 
external or internal hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue evidencing 
frequent recurrences, a 10 percent rating is warranted.  
Where external or internal hemorrhoids persistently bleed and 
cause anemia, or where there are fissures, a 20 percent 
rating, the maximum offered under Diagnostic Code 7336, is 
warranted.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2005).  

The veteran's hemorrhoids are manifested by sporadic bleeding 
with rectal irritation and itching, irreducible hemorrhoids 
measuring 1.5 centimeters in diameter, and secondary anemia.  
Thus, the criteria for a 20 percent rating are more nearly 
approximated.  The 20 percent evaluation is the highest 
evaluation afforded under the diagnostic code for this 
disability.  A higher evaluation cannot, therefore, be 
warranted under the diagnostic code.

Concerning a higher rating during the earlier portion of the 
appeal period, the RO received the veteran's request for an 
increased rating for hemorrhoids on July 31, 2000.  This date 
is very significant because, according to 38 C.F.R. § 3.400 
(o) (2), (cited in the April 2006 AMC rating decision), the 
date that the RO receives the claim for an increase will 
control the effective date for that increase, unless it can 
be factually ascertained that the increase in disability 
occurred earlier.  See also 38 U.S.C.A. § 5110.  

If it can be factually ascertained that the increase had 
occurred earlier and if the claim for the increase was 
received within a year of such increase, the date of the 
record showing an increase will control the effective date.  
If these requirements are not met, then, as noted above, the 
increase can be effective no earlier than the date that VA 
received the request for an increase.  There is no medical 
record showing an increase in disability dated between July 
31, 1999, and July 31, 2000.  Thus, the date that the RO 
received the claim should control the assignment of the 20 
percent rating that was eventually assigned.  Therefore, the 
Board finds no legal basis to deny a 20 percent rating for 
hemorrhoids for the portion of the appeal period prior to 
December 12, 2002.  

After considering all the evidence of record, the Board finds 
that it favors a 20 percent rating for hemorrhoids for the 
portion of the appeal period prior to December 12. 2002.  The 
claim is therefore granted.  

The provisions of 38 C.F.R. § 3.321(b) (2005) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the veteran's hemorrhoids are not shown, or 
alleged, to cause such difficulties as marked interference 
with employment or to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC 6-96. 




ORDER

Service connection for a thyroid disorder is denied.

Service connection for hepatitis C is granted.

Service connection for COPD is denied.

A 20 percent schedular rating for hemorrhoids for the portion 
of the appeal period prior to December 12, 2002, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 

A schedular rating in excess of 20 percent for hemorrhoids on 
and after December 12, 2002 is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


